BAKER DONELSON BEARMAN, CALDWELL & BERKOWITZ, PC BAKER DONELSON CENTER SUITE 800 NASHVILLE, TENNESSEE 37201 PHONE:615.726.5600 FAX:615.726.0464 MAILING ADDRESS: P.O. BOX 190613 NASHVILLE, TENNESSEE 37219 www.bakerdonelson.com Lori Metrock Direct Dial: (615) 726-5768 Direct Fax: (615) 744-5768 E-Mail Address: lmetrock@bakerdonelson.com January 20, 2011 VIA EDGAR AND OVERNIGHT DELIVERY United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention:Tia Jenkins Re: Buckeye Technologies Inc. Form 10-Q for the Fiscal Quarter Ended September 30, 2010 Filed November 8, 2010 File No. 001-14030 Dear Ms. Jenkins: On behalf of our client, Buckeye Technologies Inc. (the “Company”), and in follow up to my conversation today with Dave Walz of the staff of the Securities and Exchange Commission (the “Commission”), we hereby inform you that the Company intends to respond to the comments raised by the staff of the Commission in the letter dated January 19, 2011 from Ms. Tia Jenkins, Senior Assistant Chief Accountant, to Mr. John B. Crowe, Chief Executive Officer of the Company, regarding the Company’s Quarterly Report on Form 10-Q for its fiscal quarter ended September 30, 2010, filed on November 8, 2010, no later than February 16, 2011. If you have any questions, please feel free to contact the undersigned at the contact information listed above.Thank you for your cooperation and attention to this matter. Best Regards, /s/ Lori Metrock Lori Metrock ALABAMA• GEORGIA• LOUISIANA• MISSISSIPPI• TENNESSEE• WASHINGTON, D.C.
